DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed December 4, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In claim 1, in line 12, the word “fluorescent” should be deleted and replaced with --- fluorescence ---.
In claim 1, in line 20, the word --- the --- should be inserted before the word “fluorophores”.
In claim 8, in line 3, the word --- a --- should be inserted before the word “signal”.
In claim 8, in line 4, the word --- a --- should be inserted before the word “signal”.
In claim 8, in line 6, the word ---respective --- should be inserted before the first occurrence of the word “image” in line 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 4, the claim recites that “the fluorescence signal being a ratio of the fluorescence emission to the fluorescence stimulus light”, wherein the “fluorescence signal” is first recited in line 21 of claim 1, and is set forth as fluorescence signal “in the two images of each pair of images, as corrected” and is used for the claimed ratio in line 20 of claim 1.  Claim 4 therefore sets forth that the fluorescence signal, which is in the two images and is used for the claimed ratio which is used to derive the depth of fluorophores, is itself a ratio of the fluorescence emission to the fluorescence stimulus light.  However, though the specification does support that a ratio of the reflectance near the region of the excitation wavelength and the reflectance near the region of the emission wavelength divides intensities of raw spectrally resolved to provide a corrected fluorescence data (i.e. see paragraph [0065] of the corresponding PG-Pub 2019/0384048) and further that a ratio of the signal “at two emission wavelengths” is used to derive the depth (paragraph [0160]), the specification does not provide support that the claimed fluorescence signal, which is used in the ratio to derive the claimed depth, is itself a ratio of the fluorescence emission to the fluorescence stimulus light.  The claim therefore fails to comply with the written description requirement.
With regards to claim 8, the claim sets forth “the step of correcting comprising dividing each image in the at least a subset of the second hyperspectral image cube by (a) signal in an image of the first hyperspectral image cube by a) signal in an image of the first hyperspectral image cube…and b) a power of signal in an image of the first hyperspectral image cube…”.  However, though the specification does disclose that the ratio of the reflectance near the region of the excitation wavelength and the reflectance near the region of the emission wavelength divides intensities of raw spectrally resolved fluorescence data to provide corrected fluorescence data (see paragraph [0065] of the corresponding PG-Pub) and further that the impact of light diffusion in the emission band can be corrected by further dividing the raw measured fluorescence spectrum using an empirical power function of the spectrally-integrated reflectance signals in the wavelength range 625-645 nm (see paragraph [0103] of the PG-Pub), the specification does not support that the correcting comprises dividing each image in the at least a subset of the second hyperspectral image cube by a) signal in an image of the first hyperspectral image cube and b) a power of signal in an image of the first hyperspectral 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 arerejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in line 7, the limitation “based upon first hyperspectral image cube…” is recited.  It is unclear as to whether the “first hyperspectral image cube” is referring to the same hyperspectral cube recited in line 3 or referring to a different hyperspectral cube.  For examination purposes, Examiner assumes the former.  
With regards to claim 2, in line 2, the limitation “selecting a plurality of pairs of images” is recited.  It is unclear as to whether the “pairs of images” is associated with the selected “at least one pair of images” set forth in line 14 of claim 1 or referring to a different selected pair of images.  For examination purposes, Examiner assumes the former and suggests that the limitation be replaced with ---the selected at least one pair of images comprises a plurality of selected pairs of images of the second hyperspectral image cube ---.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saager et al. (“Quantitative fluorescence imaging of protoporphyrin IX through determination of tissue optical properties in the spatial frequency domain”, 2011) in view of Tuschel (US Pub No. 2008/0272312) and Leblond et al. (US Pub No. 2011/0275932).
Saager et al. disclose an imaging method, comprising:
capturing a first reflectance image of the tissue (pg. 2, Section 2.1, referring to capturing reflectance signals from the tissue);
capturing a second fluorescence image of the tissue when illuminated with fluorescence stimulus light (pg. 2, Section 2.1, referring to capturing fluorescence signals);
based upon the first reflectance image, correcting at least a subset of the second fluorescence image for optical properties of the tissue (pg. 1, right column, 1st full a pixel-by-pixel basis by measuring the response of tissue reflectance as a function of the sinusoidal spatial frequency encoded in the planar illumination projected onto tissue over the entire field of view of the imaging detector, wherein SFDI provides the values at both excitation and emission wavelengths as inputs to the Gardner's model that use these to correct the generation and existence of fluorescence, and thus the reflectance image is used to correct the second fluorescence image; Figure 3, note that the correction map (Fig. 3C) depicts the correction being calculated for each pixel, and thus would require calculation of the absorption and scattering values for each pixel at both excitation and emission wavelengths and further the absorption and scattering values used for correction (and determined at both excitation and emission wavelengths) are determined on a pixel-by-pixel basis over the entire field of view of the imaging detector);
analyzing information extracted from the first reflectance image near wavelengths of the fluorescence stimulus light (i.e. “excitation wavelengths”) and associated fluorescence emission (i.e. “emission wavelengths”) to extract scattering and absorption parameters of the tissue at the wavelengths of the fluorescent stimulus light and associated fluorescence emission (Abstract, pg. 1, right column, 1st full paragraph; Section 2.2, referring to determining quantitative absorption and reduced scattering values on a pixel-by-pixel basis by measuring the response of tissue reflectance as a function of the sinusoidal spatial frequency encoded in the planar illumination projected onto tissue over the entire field of view of the imaging detector, wherein SFDI provides 
However, Saager et al. do not specifically disclose that the first reflectance image comprises a first hyperspectral image cube of the tissue when illuminated with white light and that the second fluorescence image comprises a second hyperspectral image cube, wherein the extracted information comprises spectral bands.
Further, Saager et al. fail to disclose that their method further comprises, after the step of correcting, selecting at least one pair of images of the second hyperspectral image cube, the two images of each pair being associated with two different respective wavelengths near a peak wavelength of the fluorescence emission and deriving, based upon the scattering and absorption parameters, the depth of fluorophores in the tissue from a ratio between fluorescence signal in the two images of each pair of images, as corrected.
Tuschel discloses a system and method of hyperspectral imaging (fluorescence and absorption based) to provide an automated approach for a more detailed analysis of disease status of a biological sample wherein a plurality of wavelength-specific images may be acquired and visualized to create a hyperspectral image cube having 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the first reflectance image of Saager et al. comprise a first hyperspectral image cube of the tissue when illuminated with white light and that the second 
However, the above combined references fail to disclose that their method further comprises, after the step of correcting, selecting at least one pair of images of the second hyperspectral image cube, the two images of each pair being associated with two different respective wavelengths near a peak wavelength of the fluorescence emission and deriving, based upon the scattering and absorption parameters, the depth of fluorophores in the tissue from a ratio between fluorescence signal in the two images of each pair of images, as corrected.
Leblond et al. disclose providing enhanced contrast between normal and abnormal tissue and for resolving tagged tissue with depth-resolved fluorescence microscopy during surgery (paragraphs [0003], [0046], [0150], [0156]-[0157], referring to fluorescent depth-resolved mode which comprises of computing depth for each pixel using a table interpolation; Figure 14). Depth of a fluorophore may be determined by determining a relationship between depth and ratios of intensity in images at a first fluorescent emission wavelength and at a second fluorescent emission wavelength for a fluorophore in tissue, applying stimulus wavelength light and determining a depth of the fluorophore at each pixel based upon the relationship between depth and the ratios of intensity in the images, and the measured fluorescent emitted light (paragraphs [0031], [0154]-[0155], referring to emitting light at a fluorescence stimulus wavelength; paragraphs [0139], [0145]-[0147], [0151]-[0152], [0156], referring to the depth being see Equations 4, 5, wherein depth in Eq. 5 is derived from a ratio (Eqn. 4) and based upon the scattering and absorption parameters (see Eqn. 5, which relies on D, which, as set forth in paragraph [0143], is based on absorption and scattering parameters).  The logarithm of the fluorescence ratio is linearly related to the depth in tissue of the flurophores with a slope equal to the difference in penetration depth between the wavelengths, wherein the optical properties, such as absorption and scattering parameters, are used to compute the ‘slope’ for the log-linear relationship of the ratio of intensity at the two wavelengths, wherein the ‘slope’ allows the depth in tissue of fluorphores to be related to the difference in intensity between the wavelengths, wherein the depth can be estimated based on the measured ratio of Equation 5 (paragraphs [0028], [0147] [0151]-[0152], [0157], note that the depth of fluorophores in the tissue is derived, based upon the optical properties (i.e. scattering and absorption parameters which are used to calculate D) and from a ratio between fluorescence signal (i.e. intensity signal) in two fluorescence images associated with peak wavelengths of the fluorescence emission (i.e. fluorescence emission wavelengths).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprise, after the 
With regards to claim 2, the above combined references do not specifically disclose that in the step of correcting, a plurality of pairs of images is selected and in the step of deriving, collectively evaluating a plurality of ratios, each obtained from a respective one of the plurality of pairs.  Leblond et al. disclose that, in an alternative embodiment, two or more bandpass elements, which determine how many wavelengths are selected, are used to more precisely estimate spectral deformation due to passage of emitted light through tissue and thereby estimate depth for each pixel of the image (paragraph [0149], note that a ratio would be computed for each pair of wavelengths associated with the two or more bandpass elements, thereby resulting in the deriving of a plurality of rations, each obtained from a respective one of the plurality of pair of wavelengths).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the step of correcting of the above combined references comprise a plurality of pairs being selected and the step of deriving of the above combined references comprise collectively evaluating a plurality of ratios, each obtained from a respective one of the plurality of pairs, as taught by Leblond et al., in order to 
With regards to claim 3, Leblond et al. disclose that the step of collectively evaluating comprises fitting, to the plurality of ratios, a model of depth-dependent spectral properties of the fluorescence signal, to determine the depth of the fluorphores from said fitting and the hyperspectral imaging method further comprises, prior to the step of fitting, determining parameters of the model from the scattering and absorption parameters (paragraphs [0098]-[0101], referring to the model of tissue/tumor comprising a model of scattering and absorption parameters and thus parameters of the model are determined from scattering and absorption parameters; paragraphs [0148]-[0152], referring to using modeling of the light and depth information derived from spectral information in received fluorescent light (i.e. which involves the plurality of ratios associated with the three or more wavelengths of the three or more bandpass elements set forth in paragraph [0149]) to provide a refined depth information, and thereby provide a refined model of the tumor, and therefore the model of depth-depenent spectral properties (i.e. refined model) is fit to the plurality of ratios).

Examiner’s Comment
With regards to claims 4 and 8, as set forth above, the claims are rejected under 35 USC 112(a) as failing to comply with the written description requirement.  However, with regards to claim 4, it should be noted that, though the prior art does disclose that a ratio of the signal “at two emission wavelengths” is used to derive the depth (see paragraph [0145] and Eqn. 4 of Leblond), the prior art does not teach or suggest that the fluorescence signal is a ratio of the fluorescence emission to the fluorescence stimulus light, in combination with the other claimed elements.  Further, with regards to claim 8, it is noted that the prior art does not teach or suggest that the step of correcting comprises dividing each image in the at least a subset of the second hyperspectral image cube by a) a signal in an image of the first hyperspectral image cube corresponding to wavelength of the fluorescence stimulus light and b) a power of a signal in an image of the first hyperspectral image cube associated with same wavelength as the image in the at least a subset of the second hyperspectral image cube, in combination with the other claimed elements.  
	Further, it is noted that claims 5-7 and 9 are rejected under 35 USC 112(a) due to their dependency on rejected claims 4 and 8.  However, it is noted that Leblond does appear to teach the limitation of claims 5-7 (see paragraphs [0143] and [0152] and Eqns. 2, 4 and 5 of Leblond, wherein Eqn. 5 of Leblond sets forth the same depth expression as claimed in claim 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benaron et al. (US Pub No. 2004/0010192) disclose measuring depth of the target tissue by measuring the intensity of fluorescence of a single dye at two or more regions of the emission spectrum with a ratio response curve determined for each dye type (paragraph [0183]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.